Case 18-68840-jrs   Doc 62   Filed 09/13/19 Entered 09/13/19 09:55:24          Desc Main
                             Document      Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: September 12, 2019
                                                _____________________________________
                                                            James R. Sacca
                                                      U.S. Bankruptcy Court Judge

 _______________________________________________________________




                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

IN RE:                                      )          CASE NO. 18-68840-JRS
                                            )
Scottie Lamar Cousins,                      )          CHAPTER 13
             Debtor.                        )
                                            )
                                            )
IH6 Property Georgia, LP,                   )
             Movant,                        )          CONTESTED MATTER
                                            )
vs.                                         )
                                            )
Scottie Lamar Cousins, Debtor,              )
Nancy J. Whaley, Trustee,                   )
             Respondents.                   )

      ORDER DENYING MOTION TO LIFT STAYFOR DEBTOR’S NON-
          COMPLIANCE WITH STRICT COMPLIANCE ORDER




                                        1
Case 18-68840-jrs   Doc 62   Filed 09/13/19 Entered 09/13/19 09:55:24   Desc Main
                             Document      Page 2 of 3


      The above-styled matter came before the Court on June 4, 2019 at 10:45

a.m. pursuant to Movant’s Motion to Lift Stay [Doc. 42] filed on May 7, 2019.

Debtor filed a Response to Movant’s Motion on May 9, 2019 [Doc. 43]. After

hearing argument from counsel for Movant and Debtor,

      IT IS HEREBY ORDERED that the Motion to Lift Stay with respect to the

Property is denied, as Debtor has become current with the arrears stated in

Movant’s Motion.

      IT IS FURTHER ORDERED that Debtor shall resume strict compliance

of the Lease as stated in this Court’s Order entered on March 28, 2019 [Doc. 33].

                             [END OF DOCUMENT]

Prepared By:                                 Seen and No Opposition by:

/s/   Brandi N. Wade                         /s/ Maria C. Joyner with express
Brandi Nicole Wade                           permission
Georgia Bar No. 868917                       Maria C. Joyner
O’Kelley & Sorohan,                          Georgia Bar No. 118350
Attorneys at Law, LLC                        Nancy J. Whaley
2170 Satellite Blvd., Suite 375              Standing Chapter 13 Trustee
Duluth, Georgia 30097                        303 Peachtree Center Avenue
Attorney for Movant                          Suite 120, SunTrust Garden Plaza
                                             Atlanta, GA 30303
                                             Attorney for Trustee




                                         2
Case 18-68840-jrs    Doc 62    Filed 09/13/19 Entered 09/13/19 09:55:24   Desc Main
                               Document      Page 3 of 3


Distribution List:

Scottie Lamar Cousins
P.O. Box 2236
Jonesboro, GA 30237-2336
Debtor

Robert Scott Rickman
Rickman & Associates, PC
Suite 2200
1755 North Brown Road
Lawrenceville, GA 30043
Attorney for Debtor

Daniel R. Saeger
Rickman & Associates, PC
706 S. Thornton Ave., Ste. D
Dalton, GA 30720
Attorney for Debtor

Brandi Nicole Wade
O’Kelley & Sorohan,
Attorneys at Law, LLC
2170 Satellite Blvd., Suite 375
Duluth, Georgia 30097
Attorney for Movant

Nancy J. Whaley
Standing Chapter 13 Trustee
303 Peachtree Center Avenue
Suite 120, SunTrust Garden Plaza
Atlanta, GA 30303
Trustee




                                          2
